Citation Nr: 0522191	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  03-08 094	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a disability manifested 
by a personality disorder.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
October 1969.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In June 2004 the Board remanded the case for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  


FINDINGS OF FACT

1.  A psychiatric disorder was not manifested during service 
or for many years after, and is not related to any incident 
of service.

2.  Personality disorders are not diseases or injuries for VA 
compensation purposes.

3.  The medical evidence clearly and unmistakably shows that 
the veteran's personality disorder preexisted service and did 
not increase in severity during service.


CONCLUSION OF LAW

A disability manifested by a personality disorder was not 
incurred in or aggravated by active military service; and a 
psychosis may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2004); VAOPCGPREC 3-
2003 (Jul. 16, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the March 2002 rating decision from which the current 
appeal originates.  He was provided with a statement of the 
case in March 2003 and several supplemental statements of the 
case thereafter, which notified him of the issue addressed, 
the evidence considered, the adjudicative actions taken, the 
decision reached, the pertinent law and regulations, and the 
reasons and bases for the decision.

In August 2001, prior to the March 2002 rating decision, the 
RO provided adequate notice to the veteran regarding what 
information and evidence is needed to substantiate his claim 
for service connection for a disability manifested by a 
personality disorder, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertains to the claim.  In this respect, the Board notes that 
the letter informed the veteran the he should submit evidence 
that showed the existence of his disability within one year 
of his discharge or that showed aggravation of his 
disability.  The letter further advised him of the specific 
types of evidence he might submit and indicted that the 
veteran should notify VA if he did not have any additional 
evidence.  Although the letter did not specifically state the 
veteran could submit any evidence in his possession, it did 
indicate that he could submit any relevant evidence and 
advised him that he should notify VA if he had no additional 
evidence.  Thus, the discussion contained in this letter 
furnished the veteran notice of the evidence he still needed 
to send to VA, the evidence that VA would assist in 
obtaining, and in effect requested that the veteran provide 
VA with or identify any additional evidence that he possessed 
or knew of that could help to substantiate his claim.  At 
this stage of the appeal, no further notice is needed to 
comply with the VCAA, and the Board finds that any failure to 
provide the veteran with VCAA notice did not affect the 
essential fairness of the adjudication, and therefore was not 
prejudicial to the veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The content of this notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records and private treatment records, as well as a 
VA compensation examination report and personal statements.  
The veteran has not alleged that there are any other 
outstanding medical records.  The Board consequently finds 
that VA's duty to assist the veteran in obtaining records in 
connection with the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Factual Background

The veteran's June 1967 pre-induction report of medical 
history shows that he indicated no history of any trouble 
sleeping, frequent or terrifying nightmares, depression or 
excessive worry or any nervous trouble of any sort.  The 
accompanying pre-induction medical examination report shows 
that a clinical psychiatric examination was normal.  Service 
medical records show that in July 1969 the veteran was being 
held as a prisoner in the Brig awaiting court martial charges 
for his third unauthorized absence offense.  The July 1969 
treatment record notes the veteran's history of having 
experienced recurrent feelings of sadness for the past 8 
years.  He reported hypersensitivity to punishment since 
childhood and difficulty in school that required at least 3 
years of outpatient psychiatric care.  At the time of the 
evaluation he complained of recent anorexia and insomnia 
associated with fears about his future.  The initial 
impression was anxiety neurosis with depressive features, 
rule out schizophrenia and intellectual retardation.  He was 
started on Chlorpramazine.  An August 1969 psychiatric 
consultation report shows that the veteran reported feeling 
inadequate to fulfill the demands of his superiors and as a 
result of his inability to socialize with he peers in the 
Navy.  The veteran reported a history of constant conflict 
with his stepfather and teachers.  He also reported a history 
of psychiatric counseling twice a month from ages 15 to 18.  
The diagnosis was inadequate personality and the examiner 
opined that there was no evidence of gross distortion or 
misinterpretation of external reality, nor gross personality 
disorganization to serve as a basis for his separation.  The 
examiner did opine that the veteran's inadequate response to 
stress would cause him to be a continued administrative 
problem to the service and that if separation was affected it 
should be on this basis.

The veteran's October 1969 medical history report shows that 
he indicated he had frequent trouble sleeping, as well as 
depression or excessive worry and nervous trouble.  However, 
the accompanying discharge medical examination shows that 
clinical psychiatric evaluation was normal.

A March 1969 letter from the veteran's private psychiatrist 
notes that the veteran had been in psychotherapy from 
February 1963 to April 1965 and that he could behave in a 
seriously disturbed manner at times.  The physician further 
notes that he also saw the veteran in the last week.  The 
physician opined that the veteran was in need of continued 
therapy and was probably of no real use to the service.

Several statements, dated in September 1969, from the 
veteran's mother, brother, sister-in-law, and several 
acquaintances, all indicate that the veteran was of good 
moral character.  His mother states that he was very nervous 
and underwent 3 years of psychiatric treatment.  His sister-
in-law also indicates that he had a nervous condition.

Private treatment records, dating from October 2002 to April 
2003, show the veteran received outpatient treatment for 
diagnosed dysthymic disorder.

A January 2003 disability examination report shows the 
veteran reported experiencing symptoms of depression since 
the 1960's.  Although the examination report did not include 
a mental status examination, the assessment included 
depression and a personality disorder.

In June 2003, the Social Security Administration advised VA 
that the veteran's file with that agency had been destroyed.  

The evidence of record shows that a psychiatric examination 
was scheduled for the veteran in compliance with the Board's 
June 2004 remand; however, the veteran failed to report to 
the examination.  He did not indicate why he failed to keep 
his examination appointment or request that another be 
scheduled for him.  An April 2005 note in the claims file 
indicates that several attempts were made to reach the 
veteran, but that he never replied.

Analysis

The veteran claims that he currently has a psychiatric 
disorder, manifest by a personality that is a result of his 
service.  Alternatively, he contends that his personality 
disorder pre-existed service and was aggravated by his period 
of service.

When a claimant, without good cause, fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655 (2004).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  As the veteran failed to report for the VA 
examination scheduled in conjunction with an original 
compensation claim, and has not provided any good cause for 
his failure to report, his claim must be rated based on the 
evidence of record.  Id.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including psychoses).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Initially, the Board finds that a review of the evidence of 
record does not show that a psychiatric disorder was 
diagnosed during the veteran's period of active military 
service.  In this respect, the Board notes that the July 1969 
service treatment record indicating an impression of anxiety 
neurosis with depressive features, rule out schizophrenia and 
intellectual retardation was merely an initial impression.  
Further psychiatric evaluation determined a diagnosis of a 
personality disorder to be more appropriate.  

The first evidence of a psychiatric diagnosis is in the 
October 2002 to April 2003 private treatment records which 
indicate a diagnosis of dysthymic disorder.  Depression was 
diagnosed in a January 2003 private evaluation.  The evidence 
does not indicate that the veteran was diagnosed with these 
disabilities prior to 2002.  Moreover, there is no competent 
evidence of record linking the veteran's currently diagnosed 
dysthymic disorder or depression to his period of service, or 
indicating an initial onset of these disabilities within one 
year of his discharge from service.  

Although the medical evidence of record clearly indicates 
that the veteran underwent psychiatric evaluation in service 
and had relevant complaints at the time of his discharge, the 
medical evidence clearly indicates that the final diagnosis 
was inadequate personality disorder.  Personality disorders 
as such are not diseases or injuries within the meaning of 
applicable legislation and cannot be service connected.  38 
C.F.R. § 3.303(c); Winn v. Brown, 8 Vet. App. 510, 516 
(1996); Beno v. Principi, 3 Vet. App. 439, 441 (1992).

Alternatively, a "veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities or disorders noted 
at the time of examination, acceptance, and enrollment, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service."  38 U.S.C.A. § 1111 
(West 2002).  As noted above, the veteran's induction 
examination indicates that a clinical psychiatric evaluation 
was normal.  Thus, the presumption of soundness is for 
application in the veteran's case.

The burden is on the Government to rebut the presumption of 
sound condition upon entry by clear and unmistakable evidence 
showing that the disorder existed prior to service and was 
not aggravated in service.  VAOPGCPREC 3-2003 (holding, in 
part, that 38 C.F.R. § 3.304(b) is inconsistent with 38 
U.S.C. § 1111 to the extent that it states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service).

In each case, the Board is required to provide adequate 
statement of reasons and bases for any conclusion that the 
presumption of soundness is rebutted by clear and 
unmistakable evidence.  See Crowe v. Brown, 7 Vet. App. 238, 
244 (1994).  In rebutting the presumption of soundness, the 
Board must produce medical evidence in support of its 
conclusion.  See Paulson v. Brown, 7 Vet. App. 466, 471 
(1995).  Thus, the temporary or intermittent flare-ups of a 
preexisting disorder are not sufficient to constitute 
aggravation.  Rather, the underlying condition must have 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board finds that although the service entry examination 
shows the veteran's psychiatric evaluation was normal, the 
evidence of record establishes that his personality disorder 
existed prior to his military service and was not aggravated 
by service.  In support of this conclusion, the Board relies 
on the August 1969 psychiatric evaluation report which noted 
the veteran had undergone at least 3 years of psychiatric 
treatment just prior to his induction in service.  This 
report clearly and unmistakably establishes that the 
veteran's personality disorder preexisted service.  Moreover, 
although the report does not comment on aggravation of the 
condition, the Board finds that the evidence that the veteran 
required psychiatric therapy at least twice a month for 3 
years before entering service, and that his psychiatric 
evaluation at separation yielded normal results demonstrates 
that his personality disorder was not aggravated by service.  
Moreover, there is no medical opinion of record that the 
veteran's current psychiatric disability is the result of any 
alleged aggravation of his personality disorder during 
service, or even that his personality disorder is 
etiologically linked with his currently diagnosed dysthymic 
disorder or depression.  Thus, there is simply no evidence 
showing that the personality disorder worsened during service 
relative to the pre-service condition.  Accordingly, the 
Board determines that the presumption of soundness is 
rebutted, as the evidence of record clearly and unmistakably 
establishes that the veteran's personality disorder 
preexisted service and was not aggravated by service.

While the veteran believes that his currently diagnosed 
psychiatric disability is the result of in-service 
aggravation of his pre-existing personality disorder, he is 
not competent to provide evidence that requires medical 
knowledge.  Grottveit v. Brown, supra; Espiritu v. Derwinski, 
supra.

For the above reasons, the Board finds that there is no 
competent evidence of record showing that the veteran 
actually had any type of a psychiatric disorder, including a 
dysthymic disorder, during his period of active military 
service or within one year thereafter, or that he developed a 
psychiatric disorder as a result of his service.  Therefore, 
a disability manifested by a personality disorder was not 
incurred in or aggravated by service.  Accordingly, the 
appeal is denied.


ORDER

Entitlement to service connection for disability manifest by 
a personality disorder is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


